Title: From Alexander Hamilton to James McHenry, 14 November 1799
From: Hamilton, Alexander
To: McHenry, James


          
            Sir,
            NY. Nor. 14th. 99
          
          Your letter of the 12th instant has Your le
          In all the cases in which no time day has been mentioned as the place & time when persons proposed as Cadets began to render service to the respective regiments I have received no information from the several Commandants.
          You It will therefore be pleased proper to have the Warrants dated on the day that they are issued.
          With
          S of War—
        